Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 20 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a user equipment (UE) for channel state information (CSI) feedback in a wireless communication system, the UE comprising: a transceiver configured to receive, from a base station (BS), a CSI reference signal (CSI- RS) and CSI feedback configuration information, wherein the CSI feedback configuration information includes a maximum allowed value of a rank indicator; and at least one processor operably coupled to the transceiver, the at least one processor configured to identify a number of bits for reporting a value of a total number of non-zero coefficients summed across all layers based on the maximum allowed value of the rank indicator, wherein the number of bits for reporting is identified based on a maximum number of non-zero coefficients for one layer or a maximum number of the total number of non-zero coefficients, wherein the transceiver is further configured to transmit, to the BS via an uplink (UL) channel, the CSI feedback based on the CSI-RS, wherein the CSI feedback includes the value for the total number of non-zero coefficients indicated by using the number of bits for reporting as claimed in independent claim 1 and similarly claimed in independent claims 8 and 15. Therefore, claims 1 – 20 are novel and non-0bvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633